Citation Nr: 1752688	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD) prior to March 30, 2016, and in excess of 70 percent therefrom.

2.  Entitlement to a compensable rating for incomplete fusion of the S1 posterior element with lumbar strain prior to April 12, 2016, and a rating in excess of 10 percent therefrom.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to April 2004, June 2004 to March 2005, and from September 2005 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2013, November 2015, and April 2017, the Board remanded the appeal for additional development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2017, the Board remanded the case for actions that included obtaining outstanding VA treatment records from the Mt. Vernon CBOC dated since January 2016 and the Bellingham Vet Center dated in 2008.  The Board instructed that "If no records are available, properly document a negative response in the file."  However, while the claims file includes a letter from the AOJ to the Veteran requesting that he identify outstanding treatment records, the AOJ did not act obtain those records in Federal custody as required by 38 C.F.R. § 3.159(c).

Additionally, the Board's April 2017 remand instructed the AOJ to schedule the Veteran for a VA examination of the spine to ascertain the severity of his service-connected disorder.  Although the claims file includes an automated report showing that the Veteran failed to report for this scheduled VA examination, the claims file does not include any documentation that the Veteran was notified of the date, place, and time of this scheduled examination at his last known address.

Therefore, in view of the above, the Board finds that there has not been substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran is cautioned that, under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, "the claim shall be denied," unless good cause is shown.  See 38 C.F.R. § 3.655(a), (b).  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran should cooperate and assist as requested in the development of the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he submit, or authorize VA to obtain any outstanding pertinent private treatment records, to include the following:  (1) Records of weekly psychotherapy in January 2009; (2) records of group treatment for PTSD for two months in 2012 in Anacortes; (3) records of private treatment for PTSD in 2012 and 2013 from Dr. B; (4) records of treatment for panic attacks at the S.C. Crisis Center in October 2015 and January 2016; and (5) spine MRI reports from 2006 and 2009.

2.  The AOJ should request that the Veteran identify all VA treatment and obtain those treatment records.  Even if no response is received, the AOJ should obtain directly all VA treatment records from the Mt. Vernon CBOC dating from January 2016 to the present day, and from the Bellingham Vet Center dated in 2008.  If no records are available, this should be documented with a negative response in the claims file.

3.  The AOJ should request that the Veteran complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).

4.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of Spine using the most recent Disability Benefits Questionnaire for Back (Thoracolumbar Spine) Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner should indicate whether the Veteran has any neurological disorder, to include radiculopathy, related to his low back disability and, if so, an examination should be conducted using the appropriate Disability Benefits Questionnaire for Peripheral Nerve Conditions.

For TDIU purposes, the following is requested.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his back disorder on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorder of the low back.

(ii)   With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder of the low back.
(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the low back on his ability to perform the physical and/or mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to his service-connected low back disorder.

The examiner should refrain from commenting on whether the Veteran is employable.

5.  Documentation that the Veteran has been notified, in writing sent to his last address of record, of the above requested development must be associated with the claims file.  

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

